 

 
 
BONUS
RESTRICTED STOCK AGREEMENT
 
 
This Bonus Restricted Stock Agreement is dated as of the 17th day of February,
2011, between FBL Financial Group, Inc., an Iowa corporation (the “Company”),
and James E. Hohmann (“Employee”).
 
1.    Award.
 
(a)    Shares. Pursuant to the FBL Financial Group, Inc. 2006 Class A Common
Stock Compensation Plan (the “Plan”), 65,359 shares (the “Restricted Shares”) of
the Company's common stock, without par value (“Stock”), shall be issued as
hereinafter provided in Employee's name subject to certain restrictions thereon.
 
(b)    Issuance of Restricted Shares. The Restricted Shares shall be issued upon
acceptance hereof by Employee, subject to satisfaction of the conditions of this
Agreement.
 
(c)    Plan Incorporated. Employee acknowledges receipt of a copy of the Plan,
and agrees that this award of Restricted Shares shall be subject to all of the
terms and conditions set forth in the Plan (except as limited by provisions of
this Agreement), including future amendments thereto, if any, pursuant to the
terms thereof, which Plan is incorporated herein by reference as a part of this
Agreement.
 
(d)    Policy Incorporated. Employee acknowledges receipt of a copy of Exhibit
A, the Impact of Restatement of Financial Statements Upon Awards Policy
(“Clawback Policy”) adopted by the Management Development and Compensation
Committee of the Board of Directors (the “Committee”) and agrees that this award
of Restricted Shares shall be subject to all of the terms and conditions set
forth in the Clawback Policy, including future amendments thereto, if any, which
Clawback Policy is incorporated herein by reference as part of this Agreement.
 
(e)    Additional Definitions:
 
(i) Good Reason.     “Good Reason” means one or more of the following conditions
arising without the consent of the Employee:
 
(1)    A material diminution in the Employee's authority, duties, or
responsibilities of the Employee;
 
(2)    A material diminution in the Employee's base compensation;
 
(3)    A material diminution in the authority, duties, or responsibilities of
the corporate officer or employee to whom the Employee is required to report,
including a requirement that the Employee report to a corporate officer or
employee instead of reporting directly to the Board;
 
(4)    A material diminution in the budget over which the Employee retains
authority;
 
(5)    A material change in the geographic location at which the Employee must
perform the services Employee provides to the Company; or
 

 

--------------------------------------------------------------------------------

 

(6)    Any other action or inaction that constitutes a material breach by the
Company of any agreement under which the Employee provides services.
 
(ii) Cause. “Cause” means:
 
(1)    the Employee's willful and continued failure to substantially perform the
Employee's duties with the Company or its Affiliates (other than any such
failure resulting from the Employee's incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Employee by the Company which specifically identifies the manner in which the
Company believes that the Employee has not substantially performed his or her
duties;
 
(2)    the final conviction of the Employee of, or an entering of a guilty plea
or a plea of no contest by the Employee to, a felony; or
 
(3)    the willful engaging by the Employee in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
 
For purposes of this definition, no act or failure to act on the part of the
Employee shall be considered “willful” unless it is done, or omitted to be done,
by the Employee in bad faith or without a reasonable belief that the action or
omission was in the best interests of the Company or its Affiliates. Any act, or
failure to act, based on authority given pursuant to a resolution duly adopted
by the Board, the instructions of a more senior officer of the Company or the
advice of counsel to the Company or its Affiliates will be conclusively presumed
to be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Company and its Affiliates.
 
2.    Restricted Shares. Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:
 
(a)    Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee's employment
with the Company or employing subsidiary for any reason other than those listed
in paragraph 2(b)(vi), Employee shall, for no consideration, forfeit to the
Company all Restricted Shares to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender Restricted Shares to the Company upon termination of employment are
herein referred to as “Forfeiture Restrictions.” The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Shares.
 
(b)    Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
as to the Restricted Shares on the Lapse Date in accordance with the following
schedule:
 
(i)    Lapse Date:
 
The Forfeiture Restrictions shall lapse on the date the Committee certifies the
extent to which the performance goals after four years performance have been
attained, which certification shall be made no later than March 1, 2015
(hereinafter “Lapse Period”).
 

 

--------------------------------------------------------------------------------

 

(ii)    Restricted Stock Agreement Book Value (RSABV)
 
RSABV means the percentage increase in book value per common share excluding
accumulated other comprehensive income (loss) (“AOCI”) from January 1, 2010 to
December 31, 2014. Dividends paid on common shares from January 1, 2010 will be
added back to the December 31, 2014 book value to determine the percentage
increase.
 
(iii)    Performance Goals
 
Lapse of Forfeiture Restrictions on the Restricted Stock Award is governed
entirely by the RSABV goals which follow:
 
Threshold RSABV goal:         60 % growth from January 1, 2010 to December 31,
2014
Maximum RSABV goal:        65 % growth from January 1, 2010 to December 31, 2014
  
(iv)    Percentage of Number of Restricted Shares Awarded Pursuant to RSABV
Goals to Which Forfeiture Restrictions Lapse:
 
If RSABV equals or exceeds the maximum RSABV goal:         100%
If RSABV equals the threshold goal:                      50%
If RSABV is less than the threshold RSABV goal:              0%
 
If the RSABV percentage for the five years ended December 31, 2014 is higher
than the threshold RSABV goal of 60 % (“X”) but lower than the maximum RSABV
goal of 65 % (“Y”), the percentage of the Restricted Shares to which the
Forfeiture Restrictions lapse will be calculated according to the following
formula:
 
(RSABV - X)/(Y - X)/2 + 50%
 
(v)    RSABV Computation:
 
The parties agree that based on the book value of the company at December 31,
2009, of $32.38, the 60% threshold growth and 65% maximum growth in book value
per share over the measuring period would result in the following book value per
share at the indicated dates:
 
Date
60% growth
65% growth
December 31, 2010
$35.57
$35.79
December 31, 2011
$39.08
$39.56
December 31, 2012
$42.93
$43.73
December 31, 2013
$47.16
$48.34
December 31, 2014
$51.81
$53.43

 
For purposes of determining book value of the company's Class A Common Shares
during the Lapse Period, the following shall apply:
 
(a)    AOCI shall be excluded;
 
(b)    Any dividends paid during the calendar years on common shares from
January 1, 2010

 

--------------------------------------------------------------------------------

 

shall be added to the actual book value.
 
(c)    Book value shall be calculated using generally accepted accounting
principles (“GAAP”) materially consistent with those used to determine book
value as of December 31, 2009.
 
(vi)    Effect of Termination of Employment:
 
Notwithstanding the foregoing:
 
(A) On the occurrence of both a Change in Control (as such term is defined in
the Plan) and termination of Employee's employment before the Lapse Date by the
Company other than for Cause or by the Employee for Good Reason, the Forfeiture
Restriction shall immediately lapse as to a prorata portion of the Restricted
Shares, where the prorata portion shall be measured as the total of 12 (twelve)
months plus the number of months elapsed from the date of this Agreement to the
date of the Change in Control and termination of Employee's employment other
than for Cause or by the Employee for Good Reason, as compared to 60 (sixty)
months. The prorata lapse provision of this subparagraph (A) shall only apply if
the book value of the Company's Class A Common Shares had increased to an amount
equal to the value noted in subparagraph 2(b)(v) for 60% growth on the December
31st immediately preceding the termination , or the transaction resulting in the
Change in Control resulted in a valuation by merger, sale, or exchange, of the
Company's Class A Common Shares in an amount equal or greater to the value noted
in subparagraph 2(b)(v) for 60% growth at the time of the transaction.
 
(B) If Employee's employment with the Company is terminated before the Lapse
Date by reason of death, the Forfeiture Restrictions shall immediately lapse as
to a prorata portion of the Restricted Shares, where the prorata portion shall
be measured as the total of 12 (twelve) months plus the number of months elapsed
from the date of this Agreement to the date of death, as compared to 60 months.
The prorata lapse provisions of this subparagraph B shall only apply if the book
value of the Company's Class A Common shares had increased to an amount equal to
the value noted in subparagraph 2(b)(v) for 60% growth on the December 31st
immediately preceding employee's death.
 
(C) If Employee's employment with the Company is terminated before the Lapse
Date by reason of disability (as determined by the Company), the Forfeiture
Restrictions shall lapse on the Lapse Date as to a prorata portion of the
Restricted Shares which would be available to Employee on the Lapse Date
(according to the schedule above) had Employee not terminated employment. The
prorata portion shall be measured as the total of 12 (twelve) months plus the
number of months elapsed from the date of this Agreement to termination of
employment, as compared to 60 months. The prorata lapse provisions of this
subparagraph C shall only apply if the book value of the Company's Class A
Common shares had increased to an amount equal to the value noted in
subparagraph 2(b)(v) for 60% growth on the December 31st immediately preceding
employee's disability.
 
(D) In the event Employee's employment is terminated for any other reason, the
Committee or its delegate, as appropriate, may, in the Committee's or such
delegate's sole discretion, approve the lapse of Forfeiture Restrictions as to
any or all Restricted Shares still subject to such restrictions, such lapse to
be effective on the Lapse Date.
 

 

--------------------------------------------------------------------------------

 

(E) If Employee is a “covered employee” as defined in Internal Revenue Code
Section 162(m), the provisions of paragraph (D), above, shall not apply to this
Agreement.
 
(c)    Dividend Restriction. Payment of any dividends on the Restricted Shares
is contingent upon meeting the performance and service requirements contained in
this Agreement, and such dividends shall be retained by the Company and not paid
to Employee until the Lapse Date, and then only in respect to shares which have
not been forfeited.
 
(d)    Uncertificated. The Company will maintain the shares in an uncertificated
record at the offices of its stock transfer agent. Upon the lapse of the
Forfeiture Restrictions without forfeiture, the Company shall instruct its stock
transfer agent of the lapse of the Forfeiture Restrictions without forfeiture,
the number of shares for which the Forfeiture Restrictions lapsed without
forfeiture, and to enter the number of such shares in the books of the stock
transfer agent for the Employee's account. At the election of Employee, the
stock transfer agent will cause uncertificated shares to be transferred to an
account for the benefit of Employee at such bank or brokerage firm as Employee
directs.
 
3.    Withholding of Tax. To the extent that the receipt of the Restricted
Shares, dividends paid upon the Restricted Shares or the lapse of any Forfeiture
Restrictions results in compensation income to Employee for federal or state
income tax purposes, Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money or shares of
unrestricted Stock as the Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Employee fails to do so, the
Company is authorized to withhold from any cash or Stock remuneration then or
thereafter payable to Employee any tax required to be withheld by reason of such
resulting compensation income.
 
4.    Status of Stock. Employee agrees that the Restricted Shares will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state securities laws. Employee also agrees (i)
that the certificates representing the Restricted Shares may bear such legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of the Restricted Shares on the stock transfer records of the Company
if such proposed transfer would be in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law and (iii) that
the Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.
 
5.    Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, any successor corporation or a parent or
subsidiary corporation (as defined in section 424 of the Code) of the Company or
any successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.
 
6.    Committee's Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Shares. By execution of this Agreement, Company affirms that
the Committee has waived the provisions of Section 9(i) of the Plan which would
otherwise require automatic forfeiture of all shares of Restricted Stock still
subject to restrictions upon termination of Employee's employment, and has
substituted therefore the provisions stated in Paragraphs 2(a) and 2(b), above.

 

--------------------------------------------------------------------------------

 

 
7.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
 
8.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Iowa
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
with an effective date of February 17, 2011.
 
 
 
FBL FINANCIAL GROUP, INC.
 
 
/s/ Douglas Shelton
By:____________________________

Douglas Shelton,
Vice President - Corporate Planning                                        
 
 
/s/ James E. Hohmann
_______________________________
James E. Hohmann, “Employee”
 
 
 
 
 
Please Initial Appropriate Item (One of the lines must be initialed):
 
JEH
    I do not desire the alternative tax treatment provided for in the Internal
Revenue Code
Section 83(b).
    I do desire the alternative tax treatment provided for in Internal Revenue
Code Section 83(b) and desire that forms for such purpose be forwarded to me.
 
•
I acknowledge that the Company has suggested that before this line is initialed
that I check with a tax consultant of my choice.

 

 

--------------------------------------------------------------------------------

 

Exhibit A
 
Policy: Impact of Restatement of Financial Statements Upon Awards. (Adopted by
Management Development and Compensation Committee December 2006.)
 
If any of the Company's financial statements are restated because of errors,
omissions or fraud, the Committee may (in its sole discretion, but acting in
good faith) direct that the Company recover all or a portion of awards of
bonuses, and grants of options and restricted stock options (together, “awards”)
with respect to any fiscal year of the Company the financial results of which
are negatively affected by such restatement. Recoveries may be made from all
officers in the Section 16 reporting group regardless of fault, and from any
other persons whom the Committee believes were involved in misconduct causing
the required restatement (together, “Participants”). Misconduct involves more
than mere negligent job performance. The amount to be recovered from the
Participant shall be the amount by which awards exceeded the amount that would
have been payable to the Participant had the financial statements been initially
filed as restated, or any greater or lesser amount (including, but not limited
to, the entire award) that the Committee shall determine. The Committee shall
determine whether the Company shall effect any such recovery (i) by seeking
repayment from the Participant, (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the Participant under any compensatory
plan, program or arrangement maintained by the Company or any of its affiliates,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company's otherwise
applicable compensation practices, or (iv) by any combination of the foregoing.
Provisions reflecting this policy shall be placed in all award grant instruments
delivered to Participants.
 
 

 